Title: To George Washington from Brigadier General Samuel Holden Parsons, 23 May 1779
From: Parsons, Samuel Holden
To: Washington, George



Dear General
Redding [Conn.] 23d May 1779

I have inclosd the Commission and Resignation of Lt Hitchcock of the 8th Regiment, and request your Excellency to discharge him. I am Satisfied the good of the Service and Peace of the Regiment require it. I hope your Excellency will not be troubled with many more from my Brigade. I expect Two or three will resign which I beleive will close the Scene.
By your Excellency’s Last Letter I suppose the Board of War fill the Vacancies & make the new appointments to whom we must make Returns for that Purpose. Nothing is wanting to Compleat my Brigade to take the Field but Markees & Portmanteaus, if these cannot be provided we shall reduce our Baggage as much as possible under our Circumstances. I am with Esteem and Respect yr Excellency’s Obedt Servt
Saml H. Parsons
